DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 10 recites “a data receiving model configured to receive sensor data”, “a detection module configured to determine”, “a monitor module configured to monitor” and “an estimation module configured to estimate”. The term “receiving module” is a generic placeholder, the claim limitation recite a function the generic placeholder is performing in this case receive sensor data, and no additional structure is recited in this limitation of claim 10. The term “detection module” is a generic placeholder, the claim limitations recite a function the generic placeholder is performing in this determine a damage level, no additional structure is recited in this limitation of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case estimating the value of a vehicle after an accident. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. 
Specifically 2106.04(a) states Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
As noted in 2106.04(a) certain methods of organizing human activity include commercial interactions and business relations, as it has been a common practice to estimate the remaining value of a vehicle, this is supported by the applicant’s originally filed specification paragraph [0001]. The background outlines that it is known to track the remaining value of a vehicle for the purposes of resale. The step of receiving sensor 
The limitations of “determining a damage level based on the sensor data”, “monitoring travel behavior of the host vehicle” and “estimating the remaining value for the host vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind, using an unclaimed computer to merely present and review data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim also recites an abstract idea in the form of a mental process.
This judicial exception is not integrated into a practical application. In particular, the claim 1, recites a computer-implemented method which receives sensor data, the applicant’s specification outlines these are generic computer components. Additionally paragraph [0074] of the originally filed specification outlines the “method, apparatus, or article of manufacture using standard programming or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer”. Claim 10 recites that the system comprises modules, paragraph [0026] of the originally filed specification outlines that the modules include “non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software execution on a machine, and/or combinations of each to perform a function(s) or an action(s)” which outlines that these are software 
Claims 2, 11 and 17 recite that the “predetermined amount of time” is “based on the damage level” but doesn’t not state or establish how it is based on it. Further this just defines the time which is monitored but not how the monitoring is done or how this is combined with the damage level to determine the value of the vehicle. As such these limitations fail to render the claims into a practical application. Claim 3 recites that the “damage level is proportional to an amount of damage to the appearance or operation of the host vehicle” which defines what the damage level represents but not how it is measured or determined by the system. As there is no specific manner of making the determination this is not considered to render the claims into a practical application. Claims 4, 12 and 18 recite that the value “may be based on a product of the damage level and the travel behavior” which establishes that the calculation or estimation can or may be based on a product or multiplication of the damage level and the travel behavior but since the data can still be any type of data as discussed above this fails to render the claims into a practical application. Claims 4, 12 and 18 additionally recite that the “travel behavior is assessed as a behavior value that quantifies the travel behavior” but it does not establish how the travel behavior is measured or how a value is established. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 10, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Fuchs (US 2015/0039397 A1) hereafter Fuchs.
As per claim 1, Fuchs discloses a computer-implemented method for estimating a remaining value (Applicant’s originally filed specification paragraph [0030] establishes values “refers to any numerical or other kind of value for distinguishing between two or more states of X) for a host vehicle (Fuchs Page 4, paragraph [0084]; discloses that the system determines the difference between two stated of the vehicle totaled and salvageable. Page 5, paragraph [0124]; discloses that the system estimates the damage and repair to the vehicle based on the cost of repair and the results must be accurate within plus or minus $500. Page 6, paragraphs [0130]-[0134]; discloses the prediction process which results in an overall cost estimate. Page 6, paragraph [0137]; discloses that systems uses the magnitude of impact to determine if a threshold value has been exceeded and the vehicle is considered totaled (not worth repairing), this is based on the cost of the repair. Thus would the vehicle be valued highly enough to warrant the repair of the vehicle), comprising:
	receiving sensor data for the host vehicle associated with an impact event, wherein the sensor data includes timing data for the impact event (Page 1, paragraph [0020]; discloses that the time, time of data, time of week and location can be used to obtain information pertaining to the impact event. Page 2, paragraph [0041]; discloses that sensors receive data. Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the 
	determining a damage level based on the sensor data (Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine the total level damage and necessary repairs);
	monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors. This is consistent with the various types of examples of behavior in the applicant’s originally filed specification for example paragraph [0059], which discuss “how the host vehicle 102 is operated”, which is how it operates after the event. The Examples are broad enough to allow for any type of operation and even allows for while the vehicle continues to move as paragraph [0060] records how long it stays at one location. From these paragraphs the systems records how the vehicle operates or moves after the initial time of the impact event, which is it continues to record information until a predetermined time such as when it comes to rest); and
	estimating the remaining value for the host vehicle based on the damage level and the travel behavior of the host vehicle (Page 6, paragraphs [0129]-[0138]; discloses 
	As per claim 2, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the predetermined amount of time is further based on the damage level (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors, thus it is based on the damage level as the amount of damage and conditions of the event determine how long the vehicle will stand in motion and how long the system will record that data).
	As per claim 3, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the damage level is proportional to an amount of damage to the appearance or operation of the host vehicle (Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine 
	As per claim 5, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein determining the damage level is based on sources of the sensor data (Page 3, paragraphs [0048]-[0070]; discloses that the damage level is based on different sources of sensor data including internal and external sources).
	As per claim 6, Fuchs discloses the above-enclosed invention; Fuchs further discloses identifying the impact event by comparing the sensor data to a predetermined threshold (Page 5, paragraph [0125] and Page 6, paragraph [0137]; disclose that the system can compare sensor data to predetermine threshold values to determine if an impact has occurred and the severity of the impact).	
As per claim 8, Fuchs discloses the above-enclosed invention; Fuchs further discloses generating a vehicle model that illustrates an impact state of the host vehicle, wherein the impact state is indicative of damage incurred by the host vehicle due to the impact event (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model for classification of direction and location of the impact on a vehicle where each component with damage is identified. Page 5, paragraphs [0111]-[0127]; disclose that a predictive model is used to determine level of damage and cost of repair).	
	As per claim 10, Fuchs discloses a system for estimating a remaining value (Applicant’s originally filed specification paragraph [0030] establishes values “refers to any numerical or other kind of value for distinguishing between two or more states of X) for a host vehicle (Fuchs Page 4, paragraph [0084]; discloses that the system determines the difference between two stated of the vehicle totaled and salvageable. Page 5, paragraph [0124]; discloses that the system estimates the damage and repair to the vehicle based on the cost of repair and the results must be accurate within plus or minus $500. Page 6, paragraphs [0130]-[0134]; discloses the prediction process which results in an overall cost estimate. Page 6, paragraph [0137]; discloses that systems uses the magnitude of impact to determine if a threshold value has been exceeded and the vehicle is considered totaled (not worth repairing), this is based on the cost of the repair. Thus would the vehicle be valued highly enough to warrant the repair of the vehicle), comprising: 
a data receiving module configured to receive sensor data for the host vehicle associated with an impact event, wherein the sensor data includes timing data for the impact event (Page 2, paragraph [0041]; discloses that the device can be an in-
	a detection module configured to determine a damage level based on the sensor data (Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine the total level damage and necessary repairs);
	a monitor module configured to monitor travel behavior of the host vehicle for a predetermined amount of time after the impact event (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors. This is consistent with the various types of examples of behavior in the applicant’s originally filed specification for example paragraph [0059], which discuss “how the host vehicle 
	an estimation module configured to estimate the remaining value for the host vehicle based on the damage level and the travel behavior of the host vehicle (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage and determine the final value of the vehicle if it to be salvaged (repaired) or totaled (not worth being repaired). As this is the value between two states this meets the applicant’s definition of remaining value based on the originally filed specification paragraph [0030]).
	As per claim 11, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the predetermined amount of time is further based on the damage level (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors, thus it is based on the damage level as the amount of 
	As per claim 13, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the detection module determines the damage level based on sources of the sensor data (Page 3, paragraphs [0048]-[0070]; discloses that the damage level is based on different sources of sensor data including internal and external sources).
	As per claim 14, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the data receiving module is further configured to identify the impact event by comparing the sensor data to a predetermined threshold (Page 5, paragraph [0125] and Page 6, paragraph [0137]; disclose that the system can compare sensor data to predetermine threshold values to determine if an impact has occurred and the severity of the impact).
	As per claim 15, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the estimation module is further configured to generate a vehicle model that illustrates am impact state of the host vehicle, wherein the impact state is indicative of damage incurred by the host vehicle due to the impact event (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model for classification of direction and location of the impact on a vehicle where each component with damage is identified. Page 5, paragraphs [0111]-[0127]; disclose that a predictive model is used to determine level of damage and cost of repair).
	As per claim 16, Fuchs discloses a non-transitory computer readable storage medium storing instructions that, when executed by a computer, which includes at least a processor, causes the computer to perform a method for estimating a remaining value 
	receiving sensor data for the host vehicle associated with an impact event, wherein the sensor data includes timing data for the impact event (Page 1, paragraph [0020]; discloses that the time, time of data, time of week and location can be used to obtain information pertaining to the impact event. Page 2, paragraph [0041]; discloses that sensors receive data. Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the vehicle. Page 4, paragraphs [0082]-[0084]; disclose that the sensor data for the time 
	determining a damage level based on the sensor data (Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine the total level damage and necessary repairs);
	monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors. This is consistent with the various types of examples of behavior in the applicant’s originally filed specification for example paragraph [0059], which discuss “how the host vehicle 102 is operated”, which is how it operates after the event. The Examples are broad enough to allow for any type of operation and even allows for while the vehicle continues to move as paragraph [0060] records how long it stays at one location. From these paragraphs the systems records how the vehicle operates or moves after the initial time of the impact event, which is it continues to record information until a predetermined time such as when it comes to rest); and 
	estimating the remaining value for the host vehicle based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and 
	As per claim 17, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the predetermined amount of time is further based on the damage level (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors, thus it is based on the damage level as the amount of damage and conditions of the event determine how long the vehicle will stand in motion and how long the system will record that data).
	As per claim 19, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein determining the damage level is based on sources of the sensor data (Page 3, paragraphs [0048]-[0070]; discloses that the damage level is based on different sources of sensor data including internal and external sources).
As per claim 20, Fuchs discloses the above-enclosed invention; Fuchs further discloses generating a vehicle model that illustrates an impact state of the host vehicle, wherein the impact state is indicative of damage incurred by the host vehicle due to the impact event (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Ishida (US 2017/0300834 A1) hereafter Ishida.
As per claim 4, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the remaining value may be based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and 
Fuchs however fails to explicitly state wherein the remaining value may be based on a product of the damage level and the travel behavior, and wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior.
Ishida, which like Fuchs talks about evaluating the value of a vehicle, teaches it is known to determine the value of the vehicle based on the product of the values which are collected and for those values to include damage level and travel behavior, wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior (Page 3, paragraph [0044]; discloses that the system uses sensor information to collect accident or damage information for the vehicle. Page 3, paragraph [0046]; discloses that along with accident information the system also collects usage information such as the type of driving done, the number of days used per week and the average running distance per day. Page 3, paragraph [0048]; discloses that the information can be calculated in different ways to achieve the resale value or value of the vehicle including multiplying which is the product of multiple values together. Given Fuchs already collects damage and travel information to determine value, it would have been obvious that since Ishida already collects damage information and usage information it would have been obvious to calculate the combination of these values to achieve the final 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired).
The sole difference between the primary reference Fuchs and the claimed subject matter is that the primary reference Fuchs does not disclose that the value is determined by the product of damage level and travel behavior and that the travel behavior is assessed as a behavior value that quantifies the travel behavior.
The secondary reference Ishida establishes a similar concept to Fuchs where accident information is used to determine the vehicle values. Additionally Ishida establishes it is known to record travel behavior wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior and that the value of the vehicle is determined by a product or multiplication of the damage level and the travel behavior. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the calculation of the vehicle value shown in Fuchs 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs, with the use of the product of damage level and travel behavior as the value of the vehicle as taught by Ishida, for the purposes of determining a more accurate value of the vehicle. Since Ishida additionally considers events outside of the impact event, it produces a more accurate value of the vehicle. Given Fuchs already collects damage and travel information to determine value, it would have been obvious that since Ishida already collects damage information and usage information it would have been obvious to calculate the combination of these values to achieve the final value using any known techniques such as those shown in Ishida which is explicitly multiplying the values together.
As per claim 12, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the remaining value may be based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and 
Fuchs however fails to explicitly state wherein the remaining value may be based on a product of the damage level and the travel behavior, and wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior.
Ishida, which like Fuchs talks about evaluating the value of a vehicle, teaches it is known to determine the value of the vehicle based on the product of the values which are collected and for those values to include damage level and travel behavior, wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior (Page 3, paragraph [0044]; discloses that the system uses sensor information to collect accident or damage information for the vehicle. Page 3, paragraph [0046]; discloses that along with accident information the system also collects usage information such as the type of driving done, the number of days used per week and the average running distance per day. Page 3, paragraph [0048]; discloses that the information can be calculated in different ways to achieve the resale value or value of the vehicle including multiplying which is the product of multiple values together. Given Fuchs already collects damage and travel information to determine value, it would have been obvious that since Ishida already collects damage information and usage information it would have been obvious to calculate the combination of these values to achieve the final value using any known techniques such as those shown in Ishida which is explicitly multiplying the values together).

The sole difference between the primary reference Fuchs and the claimed subject matter is that the primary reference Fuchs does not disclose that the value is determined by the product of damage level and travel behavior and that the travel behavior is assessed as a behavior value that quantifies the travel behavior.
The secondary reference Ishida establishes a similar concept to Fuchs where accident information is used to determine the vehicle values. Additionally Ishida establishes it is known to record travel behavior wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior and that the value of the vehicle is determined by a product or multiplication of the damage level and the travel behavior. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the calculation of the vehicle value shown in Fuchs with the multiplication or product of the damage level and travel behavior as taught by Ishida.

Therefore, from this teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs, with the use of the product of damage level and travel behavior as the value of the vehicle as taught by Ishida, for the purposes of determining a more accurate value of the vehicle. Since Ishida additionally considers events outside of the impact event, it produces a more accurate value of the vehicle. Given Fuchs already collects damage and travel information to determine value, it would have been obvious that since Ishida already collects damage information and usage information it would have been obvious to calculate the combination of these values to achieve the final value using any known techniques such as those shown in Ishida which is explicitly multiplying the values together.
As per claim 18, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the remaining value may be based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage 
Fuchs however fails to explicitly state wherein the remaining value may be based on a product of the damage level and the travel behavior, and wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior.
Ishida, which like Fuchs talks about evaluating the value of a vehicle, teaches it is known to determine the value of the vehicle based on the product of the values which are collected and for those values to include damage level and travel behavior, wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior (Page 3, paragraph [0044]; discloses that the system uses sensor information to collect accident or damage information for the vehicle. Page 3, paragraph [0046]; discloses that along with accident information the system also collects usage information such as the type of driving done, the number of days used per week and the average running distance per day. Page 3, paragraph [0048]; discloses that the information can be calculated in different ways to achieve the resale value or value of the vehicle including multiplying which is the product of multiple values together. Given Fuchs already collects damage and travel information to determine value, it would have been obvious that since Ishida already collects damage information and usage information it would have been obvious to calculate the combination of these values to achieve the final value using any known techniques such as those shown in Ishida which is explicitly multiplying the values together).
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event 
The sole difference between the primary reference Fuchs and the claimed subject matter is that the primary reference Fuchs does not disclose that the value is determined by the product of damage level and travel behavior and that the travel behavior is assessed as a behavior value that quantifies the travel behavior.
The secondary reference Ishida establishes a similar concept to Fuchs where accident information is used to determine the vehicle values. Additionally Ishida establishes it is known to record travel behavior wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior and that the value of the vehicle is determined by a product or multiplication of the damage level and the travel behavior. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the calculation of the vehicle value shown in Fuchs with the multiplication or product of the damage level and travel behavior as taught by Ishida.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Foreman et al. (US 2017/0108342 A1) hereafter Foreman.
As per claim 7, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the sensor data includes data received from a portable device (Page 3, paragraphs [0045]-[0046] and Page 6, paragraph [0142]; discloses that the sensors can be from a portable device which includes GPS).
While Fuchs discloses the use of GPS data it is not explicit that it comes from a navigation system.
Foreman, which like Fuchs talks about the use of portable devices for collecting GPS information, teaches that it is known for those devices to be navigation systems 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired).
The sole difference between the primary reference Fuchs and the claimed subject matter is that Fuchs is not explicit that the portable device is a navigation system.
The secondary reference Foreman teaches a similar accident detection system which highlights that it is known for mobile devices to include both GPS and act as a navigation system. Foreman establishes that the use of these portable navigation 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the portable devices disclosed in Fuchs with the navigation systems discussed in Foreman.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Foreman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs, with the use of the portable navigation system to collect GPS data as taught by Foreman, for the purposes of using a known device to collect the data to identify an accident. Since Fuchs already has portable devices which detect impact events and collect GPS information, it would have been obvious as shown in Foreman that these devices can be navigation systems, as it is known for the portable device or mobile phone to also perform those tasks as shown in Foreman.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Chen et al. (US 9,886,771 B1) hereafter Chen.
As per claim 9, Fuchs discloses the above-enclosed invention; Fuchs further discloses wherein the vehicle model includes a model that makes area of the vehicle model visible (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model for classification of direction and location of the impact on a vehicle where each component with damage is identified).
Fuchs however fails to explicitly state wherein the vehicle model includes an issue window that makes area of the vehicle model visually dominant.
Chen, which like Fuchs talks about identifying damage on a vehicle, teaches it is known for the vehicle model includes an issue window that makes area of the vehicle model visually dominant (Col. 3, lines 1-22; teach that it is known to make an area of the vehicle visually dominant by applying a heat map of the damage area and to present different colors and color gradation to indicate the respective value corresponding to the respective damage at the respective location on the vehicle. This can indicate a degree of severity. Since Fuchs already discloses a model and specific area of damage to the vehicle it would have been obvious to represent that information using a heat map with different colors to indicate severity so that the user can visualize the damage more accurately as shown in Chen. This is also consistent with the applicant’s originally filed specification paragraph [0069], which outlines that this issue window can highlight, color code, move, and/or pulse the area of the vehicle model as well as zoom in on an area. The specification establishes this is how the area is made visually dominant. Since Chen explicitly discusses the use of colors to indicate an area it is equivalent to what is disclosed in the applicant’s originally filed specification).

The sole difference between the primary reference Fuchs and the claimed subject matter is that Fuchs is not explicit that the model includes an issue window that makes area of the vehicle model visually dominant.
The secondary reference Chen teaches a similar accident detection system which displays damage on a vehicle through a visual model which includes an issue window that makes area of the vehicle model visually dominant. Chen establishes that the heat maps to establish damage severity was known in the prior art at the time of the invention. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the model disclosed in Fuchs with the model including a heat map to distinguish severity as discussed in Chen.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chek-Peng et al. (DE 112005001678 T5) - discusses that the shorter the time period the more intense the vehicle impact. 
	Moerbe Matthias, (DE 102014227045 A1) - discusses different time periods based on severity.
	Shea et al. (US 10,246,037 B1) - discloses that the system tracks each impact and thus records additional material each time the impact is detected thus the total record time is proportional to the overall damage level.
	Tsukahara (US 2019/0228228 A1) - discloses that the length of time period is based on the magnitude of the acceleration of the vehicle, in order to save a longer time period for an accident having larger acceleration.
	Dohner et al. (US 10,510,142 B1) - discloses monitoring multiple axes for acceleration at one or more times to determine the degree of damage to a vehicle.
	Leise et al. (US 2021/0272208 A1) - discloses determining the amount of damage to a vehicle using data collected pre and post-crash.
	Okamura (US 2015/0105982 A1) - discloses determining severity of collision.
	Lockwood et al. (US 2002/0177926 A1) - discloses determining depreciation of vehicle based on usage and based on impact what parts were damaged and check for inventory of those parts. 

	Katsman et al. (US 2010/0157061 A1) - discloses passing sensor data through a mobile phone to detect a collision event. 
	Bauer et al. (US 8,595,034 B2) - discloses collecting data and recording it for a period of time such as thirty seconds.
	Mullen et al. (US 2014/0278572 A1) - discloses recording engine control unit (ECU) data in an event data recorder (EDR) which includes operating information at the time of the event.
	Akurgal et al. (WO 2015/060805 A1) - discloses recording information regarding an accident in a black box for a time pre-determined time period before and after an accident. 
	Park et al. (US 2018/0108189 A1) - discusses using sensors to detect vehicle damage and use that information to determine vehicle value.
	Dahl et al. (US 2018/0204394 A1) - discusses using sensors to record vehicle damage and this data is recorded before, during and after the event. 
White, J., Thompson, C., Turner, H. et al. WreckWatch: Automatic Traffic Accident Detection and Notification with Smartphones. Mobile Netw Appl 16, 285 (2011). https://doi.org/10.1007/s11036-011-0304-8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	9/20/2021